PER CURIAM:
Robert Smart appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing as untimely his claims of wrongful employment termination and employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Smart v. Spartanburg Steel Products, No. CA-04-1341-13BI (D.S.C. Feb. 17, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED